Citation Nr: 1731495	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-26 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected chronic ligamentous strain of the left knee, characterized as left knee arthritis, from September 15, 2015.

2.  Entitlement to a rating in excess of 20 percent for service-connected anterior cruciate ligament tear of the right knee (aside from the period from June 8, 2009, through July 31, 2009, and the period between October 17, 2014 to December 1, 2015 when the appellant had a temporary 100 percent rating) and in excess of 30 percent for a total right knee arthroplasty from December 1, 2015.

3.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee, prior to May 1, 2010; and a compensable rating from May 1, 2010.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues on appeal were last remanded in January 2017 for further development.  That development has been completed and the appeal is ready for adjudication.  In the January 2017 decision, the Board also addressed the Veteran's withdrawal of his appeal pertaining to a reduction of the Veteran's right knee arthritis rating effective May 1, 2010.  The issues remaining on appeal have been recharacterized to reflect this withdrawal.

Under some circumstances, where the issue is raised, an increased rating claim also includes a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is shown to be fully employed and the issue of TDIU is not raised and will not be addressed.



FINDINGS OF FACT

1.  The Veteran's chronic ligamentous strain of the left knee has resulted in painful limitation of motion at worst.

2.  Prior to December 1, 2015, the Veteran's anterior cruciate ligament tear of the right knee was manifested by flexion limited to 120 degrees at worst.

3.  From December 1, 2015 the Veteran's anterior cruciate ligament tear of the right knee was manifested by 95 degrees at worst.

4.  The Veteran's right knee arthritis prior to May 1, 2010 was manifested by painful motion at worst.  

5.  The assignment of a compensable rating for right knee arthritis from May 1, 2010 would constitute impermissible pyramiding.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for chronic ligamentous strain of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.71a, Diagnostic Codes 5003, 5260(2016).

2.  Prior to December 1, 2015, the criteria for a disability rating in excess of 20 percent for anterior cruciate ligament tear of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2016).

3.  Since December 1, 2015, the criteria for a disability rating in excess of 30 percent for a total right knee arthroplasty, have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055 (2016).

4.  The criteria for a rating in excess of 10 percent for arthritis of the right knee, prior to May 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.71a Diagnostic Code 5003 (2016).

5.  The criteria for a compensable rating for arthritis of the right knee, from May 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.71a, 4.114 Diagnostic Code 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As pertaining to the issues considered on their merits, VA has also complied with the October 2012 and January 2017 remand orders of the Board.  In response to the Board's remands, additional VA treatment records and new VA examinations were obtained and the evidence was reconsidered in supplemental statements of the case.  

In reviewing the VA examinations, the Board notes that in December 2015 and February 2017 the examiner stated that he could not identify additional limitations over time without resorting to mere speculation.  However, he completed repetitive use testing and reported the Veteran's own observations with use over time.  The Veteran's VA examiners are shown to have discussed the relevant evidence of record and determined the nature and severity of his left and right knee disabilities.  The Board finds that the examinations are adequate for adjudication purposes.

The Board finds substantial compliance with the directives of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board may proceed to adjudicate the appeal.

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  While the present level of disability may be of primary concern, see, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Board observes that at the time of an initial rating, separate ratings can be assigned for different periods of times based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  It is well to observe that "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40  and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2016).

Diagnostic Code (DC) 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees.  38 C.F.R. §§ 4.71a.  

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees.  Id.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In VAOPGCPREC 9-2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply.  See Johnson v. Brown, 9 Vet. App. 7   (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment.  A 20 percent evaluation is warranted for moderate knee impairment.  A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Following a total right knee arthroplasty, the Veteran has been rated under Diagnostic Code 5055.  Under that Diagnostic Code, a 100 percent rating applies during the one-year period following the implantation of a knee prosthesis. Thereafter, the minimum disability rating following a knee replacement is 30 percent, and the Veteran was assigned that minimum 30 percent rating effective December 1, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Under that Diagnostic Code, 60 higher percent rating is warranted for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  

i.  Left Knee

The Veteran contends that his left knee arthritis warrants a disability rating in excess of 10 percent.  

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  While the claims folder reflects that the Veteran was positive for pain, effusion, and edema, the clinical evidence does not reflect the Veteran with a dislocated semilunar cartilage in the left knee.

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the removal of semilunar cartilage.

The Veteran reported that his left knee locked up from time to time and popped at his December 2015 VA examination.  The Veteran reported twenty-five flare-ups in the past year, flare-ups were reported as lasting probably five days.  Range of motion demonstrated flexion to 140 degrees and extension to 0 degrees.  There was no evidence of pain with weight bearing, evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue, there was no objective evidence of crepitus.  Repetitive use testing did not result in additional functional loss or range of motion after three repetitions.  

The examiner stated that he was unable to state whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use as there was "no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  There was no atrophy, ankyloses or subluxation.  Joint instability was not found.  The examiner noted that the Veteran would not be equally served by amputation.  

In a June 2016 VA examination, the Veteran described his left popping and grinding.  The Veteran stated if he played golf he felt pain but on a day to day basis he had grinding and popping.

Flexion of the left knee was to 115 degrees.  Extension was to 0 degrees.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  There was no evidence of crepitus.  There was no additional functional loss or range of motion after three repetitions.  The examiner stated that he was unable to state whether pain, weakness fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not examined under those conditions.  Muscle strength was normal there was no muscle atrophy.  There was not recurrent subluxation.  There was no lateral instability.  There was no recurrent effusion and stability was normal.  

A rating under DC 5260 is not applicable.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  The Veteran's left leg flexion is limited at 115 degrees at worst.  

A rating under DC 5261 is not applicable.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  Here, the Board finds that a rating in excess of 10 percent not warranted.  The Veteran is shown to have full extension of the left leg.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain, weakness (to include subjective complaints of instability), and endurance.  However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

In conclusion, based on the objective clinical evidence, to include the Veteran's subjective complaints, the Board finds that an initial rating in excess of 10 percent disabling for chronic ligamentous strain of the left knee is denied.




ii.  Right Knee

The Veteran contends that his right knee disabilities, anterior cruciate ligament tear, total right knee arthroplasty and arthritis, all warrant higher disability ratings.  As the facts pertaining to these issues are closely related, they will be stated together, below.

An August 2008 examination report demonstrates the Veteran's report of pain in the right knee with swelling.  The Veteran reported reduced range of motion and crepitation.  The Veteran reported flare-ups about six to eight times a year and locking and collapse in the right knee.  Repetitive motion did not produce additional motion loss, fatigue or incoordination.  The Veteran had active and passive range of motion to 120 degrees and extension to 0- degrees.  The examiner stated that a flare-up would lead to additional loss of motion of 15 degrees of flexion without weakness or incoordination.  

In an August 2008 letter, the Veteran stated that his knees were so painful he was considering selling their house for a single level house.  

In an October 2009 VA examination, the Veteran reported popping and grinding but stated it was better following his surgery.  He described flare-ups about two times per month with some swelling.  The Veteran reported he could walk without limits when not having a flare-up but he noticed some weakness with long distance walking.  

Examination revealed no major tenderness around the knee, no instability of the knee and no effusion.  There was moderate crepitus.  Range of motion was to 105, 100 and 102 degrees, passive motion of 110, 112 and 110 degrees, extension was to -6, -8 and -5 degrees.  There was no atrophy.  The Veteran was found to have moderate traumatic arthritis and the examiner stated that the Veteran was functionally limited very little in his employment.  

At his December 2011 hearing, the Veteran testified that he used to love to golf but if he golfed he would not be able to do anything for weeks after.  The Veteran reported that his left knee was worse and that he had cracking, popping, soreness and instability.  

At a December 2015 examination, the Veteran reported swelling and pain and that he had trouble bending his right knee.  The Veteran reported flare-ups in the right knee about 20 times in the last year each flare up lasting probably eight days.  Range of motion was estimated as being reduced by 50 percent during a flare-up.  
The Veteran reported functional loss to include squatting, kneeling walking during flare-ups.  Flexion was to 115 degrees, extension was to 0 degrees.  There was pain noted on exam which caused functional loss.  There was no evidence of pain with weight bearing.  

The examiner was unable to determine whether pain weakness, fatigability or incoordination significantly limited functional ability because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  There was no atrophy, ankyloses, subluxation.  There was no lateral instability.  The Veteran was not found to be equally served by amputation.

In a June 2016 VA examination, the Veteran described shooting pain in the right posterior area and stated that there were days in which he could not bend his knee very much.  The Veteran stated that he had to be careful in standing because his knee felt like it could give way.  There was pain in the front of the patella at times and swelling from time to time.  

The Veteran described episodic flare-ups.  He noted that he now used a golf cart due to his right knee condition.  Range of motion testing demonstrated flexion to 95 degrees and extension to 0 degrees.  There was pain with flexion.  There was no evidence of pain with weight bearing, there was evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was unable to perform repetitive use testing.  Functionally the Veteran's right knee limited prolonged walking, squatting, kneeling and walking on irregular surfaces.  

At a February 2017 VA examination, the Veteran reported that his right knee was now his better knee  with a total knee replacement.  The Veteran reported flare-ups which occurred with lifting, bending, squatting which increased pain.  The Veteran reported decreased bending.  Flexion was to 105 degrees, extension was to 0 degrees.  The Veteran was described as having decreased motion due to pain which was noted on exam.  There was localized tenderness or pain on palpitation of the joint or associated soft tissue.  There was mild joint line pain on palpitation.  
There was no additional functional loss or range of motion after repetitive use testing.  The Veteran's examiner was unable to state without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time because the Veteran was not examined over time.  The Veteran was found to have pain after flare-ups, explained in terms of range of motion, this would limit the Veteran to 100 degrees of flexion and 0 degrees of extension.  There was no atrophy or ankyloses.  There was no lateral instability, or recurrent effusion.  

The examiner stated that the Veteran's knees would preclude labor employment but noted that the Veteran had full time sales job without limits.

The examiner noted that the Veteran's right knee was moderate with passive and active range of motion and pain on weight bearing and non weight bearing.

Initially, the Veteran's service connected right knee anterior cruciate tear was assigned a 20 rating under Diagnostic Code 5260 for limitation of flexion.  The Veteran was initially assigned a 20 percent disability effective June 1, 2005.  At that time the Veteran was provided with a 20 percent disability rating for moderate recurrent moderate subluxation or instability of the knee.  Thereafter, on October 17, 2014, the Veteran had a total knee arthroplasty, he was given total disability rating from that date until December 1, 2015, when he was rated under Diagnostic Code 5055 for knee prosthesis and assigned a 30 percent disability rating.  

A rating under DC 5260 is not applicable.  A higher 30 percent rating is warranted for leg flexion limited to 15 degrees.  The Veteran's right leg flexion is limited at 100 at worst.  Even when considering the December 2015 examiner's finding that a flare-up might reduce range of motion by 50 percent, this would lead to flexion of approximately 58 degrees, still far above the 15 degrees described in the higher disability rating.

A rating under DC 5261 is not applicable.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  Here, the Board the Veteran is shown to have full extension of the right leg.

The Veteran is not shown to have ankyloses of the right knee, therefore a rating under DC 5256 is inapplicable, there is no recurrent subluxation or lateral instability shown for the period on appeal, DC 5257 is not appropriate.  

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain, weakness (to include subjective complaints of instability), and endurance.  Of note, the Veteran is in receipt of a 20 percent disability rating based initially on subluxation or instability, however these symptoms are not shown on later examinations.  Despite that the Veteran's right knee symptoms do not meet the 20 percent criteria for this period, the Board will not interrupt the present rating.  However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

From December 15, 2015, the Veteran's right knee disability is rated as 30 percent disability for a total right knee arthroplasty under Diagnostic Code 5055.  30 percent is the minimum rating for a knee replacement.  Where there are chronic residuals consisting of severe painful motion or weakness in the extremity, a higher 60 percent disability rating is warranted.  

For the period on appeal, the Veteran's painful motion is best described as moderate, as shown by his most recent, February 2017 VA examination.  As such, a higher disability rating, for severe painful motion or weakness is not warranted.  

In conclusion, based on the objective clinical evidence, to include the Veteran's subjective complaints, the Board finds that a disability rating in excess of 20 percent for anterior cruciate ligament tear, and in excess of 30 percent for total right knee arthroplasty are not warranted.

ii.  Right Knee Arthritis Prior to and after May 1, 2010

The Veteran's right knee disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5003-5260, which evaluates impairment from arthritis due to trauma, substantiated by X-ray findings and limitation of flexion.

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.45 (f) (2016).

Here, the Veteran is in receipt of a 10 percent disability rating for arthritis without compensable limitation of motion.  This is the highest available rating for this diagnostic code.

From May 1, 2010, the Veteran was service connected for anterior cruciate ligament tear with loss of range of motion with degenerative joint disease of the right knee and later for total right knee arthroplasty.  These ratings, addressed above, include consideration for loss of motion and painful motion and weakness and are compensably rated.  As such, to avoid pyramiding, compensation for arthritis from May 1, 2010 is prohibited.  See 38 C.F.R. § 4.14.

Extraschedular Ratings

The Veteran's symptoms are not outside the realm of what is contemplated. The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is not warranted.

 In addition, the record does not indicate that the Veteran manifests additional symptoms or disability that is attributable to the combined effect of his multiple service-connected conditions or is not adequately contemplated by the rating criteria. See Johnson v. McDonald, 762 F.3d 1362   (2014); Yancy v. McDonald, No. 14-3390 (U.S. Vet. App. February 26, 2016).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected chronic ligamentous strain of the left knee, characterized as left knee arthritis from September 15, 2015 is denied.

Entitlement to a rating in excess of 20 percent for service-connected anterior cruciate ligament tear of the right knee (aside from the period from June 8, 2009, through July 31, 2009, and the period between October 17, 2014 to December 1, 2015 when the appellant had a temporary 100 percent rating) and in excess of 30 percent for a total right knee arthroplasty from December 1, 2015 is denied.

Entitlement to a rating in excess of 10 percent for arthritis of the right knee, prior to May 1, 2010 is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


